COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS


                                                   §
 IN RE:                                                              No. 08-17-00140-CV
                                                   §
 JIMMY LEE SWEED,                                              AN ORIGINAL PROCEEDING
                                                   §
 RELATOR                                                               IN MANDAMUS
                                                   §

                                                   §

                                  MEMORANDUM OPINION

       Relator, Jimmy Lee Sweed, has filed a mandamus petition asking that we issue the writ of

mandamus against Norma Favela, the El Paso County District Clerk. We dismiss the petition for

writ of mandamus for lack of jurisdiction.

       A court of appeals has jurisdiction to issue a writ of mandamus against certain judges

within its geographic district. See TEX.GOV’T CODE ANN. § 22.221(b)(1)(West 2004). A court of

appeals also has authority to issue a writ of mandamus if it is necessary to enforce its jurisdiction.

Id. § 22.221(a). Thus, we may issue a writ of mandamus to a district clerk only if he or she

interferes with the court’s jurisdiction. See id. at § 22.221(a); In re Simmonds, 271 S.W.3d 874,

879 (Tex.App.--Waco 2008, orig. proceeding); In re Smith, 263 S.W.3d 93, 95 (Tex.App.--

Houston [1st Dist.] 2006, orig. proceeding); In re Washington, 7 S.W.3d 181, 182 (Tex.App.--

Houston [1st Dist.] 1999, orig. proceeding). Relator does not have any pending appeals before

this Court and he has failed to show that the District Clerk has interfered with the Court’s appellate
jurisdiction. Consequently, we do not have jurisdiction to grant the relief requested. See In re

Bernard, 993 S.W.2d 453, 454 (Tex.App.--Houston [1st Dist.] 1999, orig. proceeding). The

petition for writ of mandamus is dismissed for lack of jurisdiction.


July 26, 2017
                                              ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rodriguez, and Palafox, JJ.




                                               -2-